DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-11, and 13-20 are currently pending and are being examined.
Claims 1 and 11 have been newly amended.
The rejection under 35 U.S.C. 103 has been updated to reflect the newly added amendments.

Response to Arguments
	Applicant's arguments filed 9th of December 2020 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while maintaining the same grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims. 
	With regard to the limitations of claim 1, the applicant argues that the combination of Adams, Langseth, and Arumugam does not teach the limitations added to claim 1 by amendment on December 9th
“receiving, from a device associated with the sender identifier, electronic signals representing: data identifying an environment around the device associated with the sender identifier;” and 
“based on the data for the pending electronic payment transaction, the data identifying the environment around the device associated with the sender identifier, and the one or more VR elements, generating a custom virtual reality experience token…”
	Specifically, the examiner points to paragraphs 63 and 64 of Adams which states that the virtual/augmented reality user device comprises a camera which may continuously capture video/images of the real environment around the user. Additionally, Paragraph 11 of Adams states that the virtual object template may correspond to a physical object (e.g. the template may be overlaid onto a physical object, such as a keypad). Therefore, the system described by Adams may use data representing the environment around the user to assist in creating and displaying the virtual authentication object to the user.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. Pre-Grant Publication No. 20180158060) in view of Langseth (U.S. Pre-Grant Publication No. 20130178257) and Arumugam (U.S. Patent No. 9875600).

	Regarding Claim 1, Adams teaches a computer-implemented method for managing a data process in a virtual reality setting, the method comprising:
	Receiving electronic signals representing data for a payment transaction associated with a sender identifier and a recipient identifier (See at least Paragraph 178: A user terminal [sender device] initiates an electronic transaction on behalf of a user. The user may be associated with a user identifier [sender identifier, Paragraph 56] that allows the server to associate the user with a corresponding authentication code. Additionally, it is not explicitly stated that the augmented reality user device [recipient device] has a corresponding identifier. However, it would have been obvious to one of ordinary skill in the art that such a device would need some form of identification in order to communicate with other devices within the system);
	Receiving, from a device associated with the sender identifier, electronic signals representing: data identifying an environment around the device associated with the sender identifier (See at least Paragraphs 63 and 64: The virtual/augmented reality user device comprises a camera which may continuously capture video/images of the real environment around the user); and
	One or more input associated with one or more virtual reality (VR) elements of a virtual reality experience template to be associated with the pending electronic payment transaction (See at least Paragraphs 135-138: The augmented reality user device may receive the virtual authentication object and overlay from the electronic transaction terminal. The virtual authentication object may include details regarding how information should be input [e.g. an assignment of values to each key of the input device]);
Based on the data for the pending electronic payment transaction, the data identifying the environment around the device associated with the sender identifier, and the one or more VR elements, generating a custom virtual reality experience token, the custom virtual reality experience token identifying the virtual reality experience template… and a condition required to complete the pending electronic payment transaction (See at least Paragraph 180: Describes a request to verify payment card information. The request includes a virtual authentication object [virtual reality experience token]. The virtual authentication object may comprise a virtual object template [virtual reality experience template, Paragraph 183] which can be manipulated by a user to enter an authentication code [condition required to complete the payment transaction]. Additionally, the template may correspond to a physical object [Paragraph 11]. Therefore, the virtual/augmented reality device may use data representing the environment around the user to create the template/overlay);
	Transmitting the custom virtual reality experience token to a device associated with the recipient identifier that is associated with the pending electronic payment transaction, the custom virtual reality experience token useable by the device associated with the recipient identifier to access or generate, via a VR token management platform, a customized virtual reality experience based on the virtual reality experience template identified by the custom virtual reality experience token [[and customized by the customizations]] (See at least Paragraph 180-184: The augmented reality user device [recipient device] receives the authentication request, which includes the virtual authentication object, from the authentication server. The augmented reality user device then allows the user to interact with the virtual object template/overlay to provide authentication input); and
	Upon receiving electronic signals representing one or more inputs at the device associated with the recipient identifier which result in satisfaction of the condition, generating signals to trigger a data process for executing the pending electronic payment transaction (See at least Paragraphs 186-191: The authentication server receives the code input by the user and compares the received code to a code 

	Adams does not explicitly teach, but Langseth, however, does teach: 
	The custom virtual experience token identifying… customizations of the virtual reality experience (See at least Paragraph 42: Describes a system in which a user may create virtual objects that may be interacted with by others in a virtual/augmented reality environment. The user may customize various aspects of the virtual object. For example, the user may determine how other users are able to interact with the virtual object).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Langseth in order to increase user convenience by allowing the user to customize the virtual object to be shared (Langseth: Paragraph 42).

	Adams does not explicitly teach, but Arumugam, however, does teach:
	The customized virtual reality experience including presentation of a message at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.



Regarding Claim 3, Adams teaches:
	Wherein the customized virtual reality experience comprises an augmented virtual reality-based user experience (See at least Paragraph 1: The augmented reality display device displays authentication objects in an augmented reality scene).

	Regarding Claim 4, Adams teaches:
	Wherein the condition comprises one or more action items required from the device associated with the recipient identifier (See at least Paragraphs 182-184: The user is required to perform one or more gestures in order to enter the authentication code [fulfil the condition]).

	Regarding Claim 5, Adams does not explicitly teach, but Arumugam, however, does teach:
	Wherein the custom virtual reality experience token comprises a field representative of the message to be presented at the device associated with the recipient (See at least Figure 5: The augmented reality experience presented to the user comprises a field to display messages [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

	Regarding Claim 6, Adams teaches:
	Wherein the data for the pending electronic payment transaction comprises at least one of: a fund amount, the recipient identifier, the sender identifier, the message to be presented, an expire date, a currency type, or a payment method (See at least Paragraph 179: The user terminal transmits 

	Regarding Claim 7, Adams does not explicitly teach, but Langseth, however, does teach:
	Wherein the one or more VR elements comprises one or more customization selections received from the device associated with the sender identifier (See at least Paragraph 42: The user may customize various aspects of the virtual object. For example, the user may determine how other users are able to interact with the virtual object).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Langseth in order to increase user convenience by allowing the user to customize the virtual object to be shared (Langseth: Paragraph 42).

	Regarding Claim 8, Adams does not explicitly teach, but Langseth, however, does teach:
	Wherein the customization selections comprises one or more augmented reality elements of an augmented reality, the one or more augmented reality elements being indicative of digitally generated content incorporated into the virtual reality experience at the device associated with the recipient (See at least Paragraph 42: The user may determine how other users are able to interact with the virtual object within the augmented reality environment. For example, the user may create virtual objects in real-world locations which are associated with special offers, coupons, or deals at various stores).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Langseth in order to increase the sender’s customization options by allowing them to define how other users may appropriately interact with the virtual object (Langseth: Paragraph 42).

Regarding Claim 9, Adams teaches:
	Where the one or more VR elements comprises at least an interactive element (See at least Paragraph 51: The user may interact with the virtual authentication object to enter an authentication code).

	Regarding Claim 10, Adams does not explicitly teach, but Arumugam, however, does teach:
	Wherein the message comprises text indicating the condition to be fulfilled at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

	Regarding Claim 11, Adams teaches:
	A computer system for managing a data process in a virtual reality setting, the system comprising a processor and a non-transitory computer-readable medium having machine readable instructions stored thereon, the instructions, when executed, configures the processor to (Paragraphs 74-75 and Figure 2: Describes a virtual reality user device with a processor and memory which operate to execute various instructions):
	Receive electronic signals representing data for a pending electronic payment transaction associated with a sender identifier and a recipient identifier (See at least Paragraph 178: A user terminal [sender device] initiates an electronic transaction on behalf of a user. The user may be associated with a user identifier [sender identifier, Paragraph 56] that allows the server to associate the user with a 
	Receive, from a device associated with the sender identifier, electronic signals representing data identifying an environment around the device associated with the sender identifier (See at least Paragraphs 63 and 64: The virtual/augmented reality user device comprises a camera which may continuously capture video/images of the real environment around the user); and
	One or more input associated with one or more virtual reality (VR) elements of a virtual reality experience template to be associated with the pending electronic payment transaction (See at least Paragraphs 135-138: The augmented reality user device may receive the virtual authentication object and overlay from the electronic transaction terminal. The virtual authentication object may include details regarding how information should be input [e.g. an assignment of values to each key of the input device]);
	Based on the data for the pending electronic payment transaction, the data identifying the environment around the device associated with the sender identifier, and the one or more VR elements, generate a custom virtual reality experience token, the custom virtual reality experience token identifying the virtual reality experience template, customizations of the virtual reality experience, and a condition required to complete the pending electronic payment transaction (See at least Paragraph 180: Describes a request to verify payment card information. The request includes a virtual authentication object [virtual reality experience token]. The virtual authentication object may comprise a virtual object template [virtual reality experience template, Paragraph 183] which can be manipulated by a user to enter an authentication code [condition required to complete the payment transaction]. Additionally, the template may correspond to a physical object [Paragraph 11]. Therefore, the virtual/augmented 
	Transmit the custom virtual reality experience token associated with the recipient identifier that is associated with the pending electronic payment transaction, the custom virtual reality experience token useable by the device associated with the recipient identifier to access or generate, via a VR token management platform, a customized virtual reality experience based on the virtual reality experience template identified by the custom virtual reality experience token [[and customized by the customizations]] (See at least Paragraph 180-184: The augmented reality user device [recipient device] receives the authentication request, which includes the virtual authentication object, from the authentication server. The augmented reality user device then allows the user to interact with the virtual object template/overlay to provide authentication input); and
	Upon receiving electronic signals representing one or more inputs at the device associated with the recipient identifier which result in satisfaction of the condition, generating signals to trigger a data process for executing the pending electronic payment transaction (See at least Paragraphs 186-191: The authentication server receives the code input by the user and compares the received code to a code stored in a database record for the payment card to determine if there is a match.  If the authentication codes match, the electronic transaction is verified).

	Adams does not explicitly teach, but Langseth, however, does teach: 
	The custom virtual experience token identifying… customizations of the virtual reality experience (See at least Paragraph 42: Describes a system in which a user may create virtual objects that may be interacted with by others in a virtual/augmented reality environment. The user may customize various aspects of the virtual object. For example, the user may determine how other users are able to interact with the virtual object).


	Adams does not explicitly teach, but Arumugam, however, does teach:
	The customized virtual reality experience including presentation of a message at the device associated with the recipient identifier (See at least Figure 5: The user device displays a message indicating an action that must be completed by the user [such as, "select (i) for game info"]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Adams and Arumugam in order to increase the efficiency of the authentication process by ensuring that the user knows what action needs to be performed.

	Regarding Claim 13, this claim is rejected under the same rationale as claim 3 described above.

	Regarding Claim 14, this claim is rejected under the same rationale as claim 4 described above.

	Regarding Claim 15, this claim is rejected under the same rationale as claim 5 described above.

	Regarding Claim 16, this claim is rejected under the same rationale as claim 6 described above.

	Regarding Claim 17, this claim is rejected under the same rationale as claim 7 described above.

	Regarding Claim 18, this claim is rejected under the same rationale as claim 8 described above.

	Regarding Claim 19, this claim is rejected under the same rationale as claim 9 described above.

	Regarding Claim 20, this claim is rejected under the same rationale as claim 10 described above.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DiZoglio (U.S. Pre-Grant Publication No. 20130159196): Discloses a virtual/augmented reality to randomize a keypad at a merchant location. The system can authorize the purchase if the reconstructed PIN is the PIN of the user.
Dow (U.S. Patent No. 9904808): Discloses methods and systems for numeric keypad encryption using an augmented reality device.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696     

/EDWARD CHANG/Primary Examiner, Art Unit 3696